           Case 2:19-cv-01580-WBS-CKD Document 13 Filed 09/30/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for the United States of America

 7 KIRK J. WOLDEN
   CARTER WOLDEN CURTIS, LLP
 8 1111 Exposition Boulevard, Suite 602
   Sacramento, CA 95815
 9 Telephone: (916) 567-1111
   Facsimile: (916) 567-1112
10 kirk@cwclawfirm.com

11 Attorneys for Plaintiff

12

13                            IN THE UNITED STATES DISTRICT COURT

14                           FOR THE EASTERN DISTRICT OF CALIFORNIA

15

16   BRUCE CUNNINGHAM,                                 CASE NO. 2:19-CV-01580-WBS-CKD
17                               Plaintiff,
                                                       STIPULATION AND ORDER TO
18   v.                                                REFER ACTION TO THE
                                                       VOLUNTARY DISPUTE
19   UNITED STATES OF AMERICA,                         RESOLUTION PROGRAM
20                               Defendant.
21

22

23

24          Pursuant to Local Rule 271, the parties hereby agree to submit the above-captioned case to

25 the Voluntary Dispute Resolution Program (“VDRP”).
26 //

27 //

28 //

29 STIPULATION AND PROPOSED ORDER TO SUBMIT CASE TO VDRP

30
         Case 2:19-cv-01580-WBS-CKD Document 13 Filed 09/30/20 Page 2 of 2



 1

 2                                                 Respectfully submitted,

 3 Dated: September 28, 2020                       McGREGOR W. SCOTT
                                                   United States Attorney
 4

 5
                                                   /s/ Edward A. Olsen
 6                                                 EDWARD A. OLSEN
                                                   Assistant United States Attorney
 7                                                 Attorneys for the United States
 8
 9

10 Dated: September 28, 2020                       /s/ Kirk J. Wolden
                                                   Kirk J. Wolden
11
                                                   CARTER WOLDEN CURTIS, LLP
12                                                 Attorneys for Plaintiff

13

14

15                                           ORDER

16        Pursuant to stipulation, IT IS SO ORDERED.
17

18 Dated: September 29, 2020

19
20

21

22

23

24

25
26

27

28

29 STIPULATION AND PROPOSED ORDER TO SUBMIT CASE TO VDRP

30
